Citation Nr: 1233135	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  10-08 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to specially adapted housing or a special home adaptation grant.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1977 to April 1983.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Winston-Salem, North Carolina Regional Office (RO). 

During the pendency of his appeal, the Veteran has filed numerous claims, which are summarized in an April 2011 letter sent to the Veteran.  To date, no decisions have been made on these claims.  Accordingly, these issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is currently service-connected for nine disabilities, including peripheral neuropathy of the right and left lower extremities, as due to diabetes mellitus, type II.

2.  The Veteran's service-connected bilateral peripheral neuropathy of the lower extremities results in the loss of use of both lower extremities such as to preclude locomotion without the aid of a wheelchair.


CONCLUSION OF LAW

The criteria for entitlement to assistance in acquiring specially adapted housing have been met, thereby precluding a special home adaptation grant.  38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.809, 4.63 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In this decision, the Board grants the Veteran's claim for specially adapted housing.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

II.  Entitlement to Specially Adapted Housing

A certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is warranted if the Veteran is entitled to compensation for permanent and total service-connected disability due to:  (A) The loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (B) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (C) The loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (D) The loss, or loss of use, of both upper extremities such as to preclude the use of arms at or above the elbows.

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

In addition, a certificate of eligibility for assistance in acquiring a special home adaptation grant may be granted under 38 U.S.C.A. § 2101(b) where the Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a).  The Veteran must be entitled to compensation for permanent and total disability that (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.

In this case, for the reasons that follow, the Board determines that the Veteran is eligible for specially adapted housing, as the lay and medical evidence both show that the Veteran suffers from the loss of use of his lower extremities such as to preclude locomotion.  

The lay evidence includes the Veteran's statements and statements from his wife.  Of most relevance here, in his April 2008 claim, the Veteran stated that he is unable to ambulate and that he uses a power chair on account of his service-connected peripheral neuropathy.  He stated that he hits doors in his chair, and that he falls when trying to bathe.  In his May 2008 Notice of Disagreement, the Veteran stated that he is only able to move four feet before losing his balance.  

The medical evidence demonstrates that the Veteran's diabetic neuropathy precludes locomotion without assistance.  A December 2010 VA examination noted that the Veteran had been wheelchair bound for the prior 11 years due to his diabetic neuropathy.  The examiner noted an inability to ambulate without assistance or support and an almost total loss of sensation in the Veteran's bilateral feet.  A February 2011 aid and attendance examination report noted that the Veteran was unable to ambulate, had unstable balance, and had no weight bearing due to severe peripheral neuropathy.  A May 2011 aid and attendance examination report noted that the Veteran was very limited in weight bearing, did not have good balance, and required assistance to transfer due to diabetic neuropathy.

A July 2001 VA examination was conducted.  After examining the Veteran, the examiner noted that the Veteran was unable to walk more than a few steps without assistance.  When walking during the examination, the Veteran held on to objects to steady himself, such as the examination table.  The examiner noted that the Veteran had fallen numerous times in the past.  She also noted that though the Veteran had some use of his legs, but could not move far without assistance.  The examiner noted that the Veteran used a motorized scooter due to the peripheral neuropathy, which affetec his gait via pain and balance difficulty.

Here, the facts show that the Veteran is confined to a wheelchair and is unable to ambulate without assistance.  He thus meets the criteria for specially adapted housing, as there is permanent and total service-connected disability due to the loss of use of both lower extremities such as to preclude locomotion without assistance.  38 U.S.C.A. § 2101(a).  

Having determined that the Veteran is eligible for assistance under 38 U.S.C.A. § 2101(a) for specially adapted housing, the law precludes an award of special home adaptation grant under 38 U.S.C.A. § 2101(b).  Thus, his special home adaptation claim must be denied as moot.


ORDER

Entitlement to specially adapted housing is granted.

The claim of entitlement to special home adaptation grant is denied as moot.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


